Citation Nr: 0821592	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-35 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left hip disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In June 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied the 
veteran's claim for service connection for a left hip 
disability.

2.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the November 1996 denial is cumulative, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a left hip disability.

3.  The veteran's service-connected disabilities have not 
been shown to prevent him from securing and following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the November 1996 
decision is not new and material; thus, the claim of 
entitlement to service connection for a left hip disability 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2007).

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in March 2007.  In this letter, 
the veteran was advised of the evidence needed to 
substantiate his new and material evidence and TDIU claims.  
He was also advised of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  The appellant was 
further advised to submit any evidence in his possession that 
pertains to his claim.  In the March 2007 letter and a March 
2006 letter, the veteran was further advised as to the type 
of evidence needed to substantiate both the disability rating 
and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.

In addition, the veteran was advised in the March 2007 letter 
that his claim of service connection for a left hip 
disability had been previously denied, and he was told the 
reasons for that denial.  He was informed of the need to 
submit new and material evidence to reopen this claim, and he 
was advised of the type of evidence that would be considered 
new and material.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board notes that these letters were not issued prior to 
the initial adjudication of the veteran's claims.  His 
claims, however, were subsequently readjudicated in the 
November 2007 Supplemental Statement of the Case (SSOC).  
Thus, any deficiencies in the content or timeliness of the 
notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the veteran's VA treatment records 
and Social Security Administration (SSA) records, arranged 
for him to undergo a VA examination in September 2003.  In 
short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to the veteran's claims.  38 
U.S.C.A. §§ 5103 and 5103A.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a November 1996 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for a left hip disability.  The evidence of record at the 
time of the November 1996 decision consisted of the veteran's 
service medical records, which were negative for any 
complaints or treatment for a left hip disorder.  On his 
February 1996 formal application for VA compensation 
benefits, the veteran indicated that his left hip disability 
was caused by shrapnel wounds.  The veteran failed to report 
for an October 1996 VA examination.

In the text of the November 1996 rating decision, the RO 
noted that it was not clear whether the veteran was claiming 
that he suffered shrapnel wounds directly to the left hip in 
service or that he had a disability of the left hip secondary 
to the service-connected shrapnel wounds in his right thigh 
and left buttock.  In reviewing the evidence of record, the 
RO found that the veteran's service medical records did not 
show any shrapnel wounds to the left hip or any evidence of a 
left hip disability.  The RO further concluded that there was 
no evidence of any current left  hip disability.  Therefore, 
service connection could not be established on either a 
direct or secondary basis.  

The veteran was notified of this rating decision in November 
1996.  He did not appeal, and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  In order to reopen this claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5018; 38 C.F.R. § 3.156.

Since the veteran filed to reopen this claim in February 
2003, the RO has received copies of the veteran's VA 
treatment records, SSA records, and a September 2003 VA 
examination report.  There is no mention of a current hip 
disability in the VA treatment records.  A record from a 
September 1997 SSA medical evaluation notes that the left hip 
is unremarkable.  The September 2003 VA examination report in 
which it was specifically noted that x-rays had revealed 
slightly narrowing of both hip joints bilaterally, but the 
examiner ultimately concluded found that there was no 
evidence of a left hip condition that was secondary to a 
shell fragment wound.  None of these records contains medical 
evidence of a current left hip disability and thus does not 
raise a reasonable possibility of substantiating the claim.

As noted, the RO arranged for a VA examination to clarify the 
nature and etiology of the claimed left hip condition, even 
though VA's duty to provide a medical examination or obtain 
an opinion does not attach until new and material evidence 
has been presented to reopen a claim.  See 38 U.S.C.A § 
5103A(d),(g).  In any event, the examiner found that the 
veteran did not have a left hip condition secondary to his 
shell fragment wound, and the Court has held that evidence 
which is unfavorable to the appellant's case may not 
"trigger a reopening" of the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992); see also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (Holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim.)

In short, the Board concludes that new and material evidence 
has not been received to reopen the previously denied claim 
of entitlement to service connection for a left hip 
disability.  Because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

III.  Entitlement to a TDIU

The veteran is seeking entitlement to a TDIU.  He essentially 
asserts that he is unable to work as a result of his service-
connected post-traumatic stress disorder (PTSD); diabetes 
mellitus; retained foreign bodies from a gunshot wound in the 
left pelvis; bilateral hearing loss; tinnitus; residuals of a 
cuboid fracture of the right foot; residuals of a shell 
fragment wound in the right thigh; an excision scar behind 
the right ear; and residuals of a shell fragment wound in the 
left buttock.  

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2007).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual 
unemployability, 'presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider.'  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

The veteran is currently service-connected for PTSD, which 
has been evaluated as 50 percent disabling; diabetes 
mellitus, which has been assigned a 40 percent rating; 
retained foreign bodies from a gunshot wound in the left 
pelvis, bilateral hearing loss, and tinnitus, each of which 
have been given 10 percent ratings; and residuals of a cuboid 
fracture of the right foot, residuals of a shell fragment 
wound in the right thigh, an excision scar behind the right 
ear, and residuals of a shell fragment wound in the left 
buttock, all of which have been assigned a 0 percent 
disability rating.  Thus, he has a combined total rating of 
80 percent for his service-connected disabilities.  38 C.F.R. 
§ 4.25 (2007).

Because the veteran has a combined rating in excess of 70 
percent, the Board finds that he meets the percentage 
requirements set forth in 38 C.F.R. § 4.16(a). Therefore, the 
Board will turn to the question of whether the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.

In this regard, the Board notes that the veteran reports 
having a high school education, and that his primary work 
experience was as a truck driver.  He last worked in October 
1996.  

Having reviewed the record, the Board does not find that 
veteran's degree of disability due to service-connected 
disabilities is such that it would likely preclude him from 
following a substantially gainful occupation.  

In this regard, the Board notes that the veteran was not 
found to be unemployable and was denied SSA benefits in 
September 1997 and January 1998.  A September 1997 SSA 
doctor's assessment notes chronic low back pain; chronic 
right wrist pain secondary to trauma, mild to moderate 
defined; and obesity.  It was the doctor's opinion that the 
veteran had significant limitations in his ability to do 
manual labor and specifically any labor involving lifting, or 
bending/twisting.  His back problems were stated to be 
clearly aggravated by his obesity.  However, the doctor found 
that sedentary work at a workstation that allowed sitting and 
standing at will should be tolerable to him, and functional 
limitation in the right wrist was not considered to be severe 
enough to impair the veteran's use of the right upper 
extremity in a reasonable fashion.

A primary diagnosis of chronic low back pain and a secondary 
diagnosis of obesity were listed on the September 1997 SSA 
decision.  The accompanying rationale noted that the veteran 
had claimed he was unable to work because of a herniated 
disc, shattered right wrist, diabetes, sprained ankle, and 
bruised feet.  It stated that the medical evidence showed the 
veteran was controlling his diabetes with diet, and he did 
not have any evidence of organ damage as a result of 
diabetes.  Physical examination showed good movement in the 
neck, back, arms, and legs, although the veteran did have 
pain.  He had good muscle strength and no evidence of nerve 
damage.  He was determined to be able to walk without 
problems.  The SSA decision noted that the veteran's 
condition may keep him from performing his past job, but it 
did not keep him from doing lighter work.  

The January 1998 SSA decision notes a primary diagnosis of 
disorders of the back and a secondary diagnosis of diabetes 
mellitus.  The disability determination rationale noted that 
the veteran claimed disability due to a herniated disc in his 
back, right wrist problems, diabetes, ankle problems, and a  
ruptured tendon in his left bicep.  There was no indication 
of complications from diabetes or high blood pressure.  The 
veteran did have a history of back problems and chronic pain 
in the lower back with heavy lifting.  Other findings 
included ability to stand and walk without the use of a cane 
or crutches; normal strength and sensation in the legs; some 
limitation of motion of the right wrist, but good function in 
the fingers; no indication of severe loss of strength as a 
result of the biceps injury; no severe restrictions in his 
ability to walk as a result of the ankle injury.  The veteran 
was determined to have the ability to perform light work that 
involves lifting up to 20 pounds and standing and walking up 
to six out of eight hours per day.  The SSA determined that, 
although he may be unable to return to his past work as a 
truck driver, the veteran's age and education were compatible 
with the ability to adjust to other, less strenuous 
occupations.  

An April 1999 SSA medical evaluation notes chronic low back 
pain, status post disc surgery, congenital spinal stenosis, 
obesity, insulin-dependent diabetes, and a biceps tendon 
tear, essentially resolved.  It was the doctor's opinion that 
the veteran was capable of light duty work, primarily 
sedentary, with an option of standing and sitting at will.  
Weight limit should be limited to 20-25 pounds and the 
veteran should not be required to do bending, stooping, 
twisting, kneeling, or crawling.

A February 2003 VA medical record notes that the veteran was 
not able to work because of his marked obesity and taking 
insulin.  

The September 2003 VA examination report diagnosed the 
service-connected conditions of diabetes mellitus type II, 
without complications; shell fragment wound scars to left 
buttock, with no residuals; and shell fragment wound to the 
left buttock, with retained metallic foreign bodies over the 
left pelvis, with no functional residuals.  It also diagnosed 
morbid obesity; hypercholesterolemia, controlled with 
medication; hypertriglyceridemia, poorly controlled; 
hypertension, moderately controlled with medication; 
superficial foot ulcers, resolved; gouty arthritis, 
controlled with medication; narrowing of L5-S1 vertebral 
space without evidence of degeneration or functional 
impairment; bilateral fractured wrists, healed with 
degenerative joints changes in the left wrist and limited 
range of motion bilaterally; and faint calcification in the 
lateral aspect of the left knee, with no pain but limited 
range of motion.  Most significantly, the examiner 
specifically concluded that these diagnoses would not 
preclude the veteran from gainful employment.  

In April 2005, the veteran was given a VA audiological 
examinations for hearing loss and tinnitus claims.  He 
described his greatest difficulty was understanding 
conversations.  He also reported difficulty hearing in 
background noise.  He noted he had to turn up the volume on 
the television without his hearing aids, which was miserable 
for others.

A VA examination for PTSD was given in May 2005.  The 
examiner described the veteran as clean, neatly groomed, 
appropriately and casually dressed.  His speech was 
unremarkable.  He was cooperative, friendly, relaxed, and 
attentive.  His mood was anxious and depressed.  He was able 
to do serial seven calculations and spell a word forwards and 
backwards.  He was oriented to person, time, and place.  
Thought processes were unremarkable, logical, and goal-
directed.  Thought content was unremarkable.  There were no 
delusions.  Judgment was intact.  Intelligence was average, 
and the veteran understood that he had a problem.  

The veteran reported moderate sleep impairment that 
interfered with daily activities.  He stated his impairment 
was occasionally severe for weeks at a time.  The veteran had 
no hallucinations, inappropriate behavior, or 
obsessive/ritualistic behavior.  He interpreted proverbs 
appropriately.  He reported having panic attacks associated 
with flashbacks occurring two to four times per week.  The 
veteran had good impulse control and no episodes of violence.  
He had no suicidal or homicidal thoughts, ideation, plan, or 
intent.  He was able to maintain minimum personal hygiene.  
Other than having slight problems with traveling and driving, 
the veteran reported no difficulties in performing activities 
of daily living.  Remote, recent, and immediate memory were 
normal.  

The examiner noted that the veteran's difficulties sleeping 
and concentrating affected his ability to function and be 
efficient during the day.  The examiner assigned a global 
assessment of functioning (GAF) score of 58 for the past 
year.  A GAF score of 51-60 involves moderate symptoms, such 
as flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (e.g., few friends or conflicts with peers or co-
workers).  

The examiner stated that the veteran does experience both 
physical and mental disorders that impair his functional 
abilities and interfere with his quality of life.  He further 
noted that the veteran's PTSD symptoms have worsened since 
his unemployment status.  The examiner noted that the veteran 
did experience intrusive recollections, disturbing dreams, 
and flashbacks that may occur for a few minutes up to an 
hour.  During these episodes, there was impaired 
concentration and afterwards a depressed mood.  The veteran 
stated he was less effective in his day to day activities 
when these re-experiencing phenomena occurred.  

The examiner noted that the veteran stated he was unemployed 
due to the effects of his mental disorders (PTSD and 
generalized anxiety disorder).  However, the examiner noted 
that the veteran's PTSD resulted in only occasional decreased 
efficiency of moderate severity, and only occasional 
decreased productivity of moderate severity.  There was mild 
or transient decreased reliability, but only during periods 
of stress.  The examiner further concluded that there was an 
occasional, moderately severe inability to perform work 
tasks, and also occasional, mild or transient impairment of 
work, family, and other relationships.  

As noted above, neither nonservice-connected disability nor 
age may be considered in evaluating TDIU claims.  The Board 
therefore cannot consider the effects of disabilities 
including the veteran's back pain, obesity, left bicep 
injury, and wrist pain.  

As noted, the SSA decisions and medical reports relied on by 
that agency did not find the veteran to be unemployable, 
instead finding him capable of performing light or sedentary 
work, and largely cited nonservice-connected disabilities as 
the reasons behind the noted restrictions.  The February 2003 
VA medical record contained a finding that he could not work, 
but that report also cited the veteran's marked obesity, a 
nonservice-connected disability, as one of the two reasons he 
was not able to work.  

Most significantly, the September 2003 VA examiner did not 
find the veteran unemployable due to the service-connected 
and nonservice-connected disabilities that were diagnosed at 
the time, and the additional disabilities that were found 
thereafter are accounted for by April and May 2005 
examination reports.  In particular, the May 2005 PTSD report 
assessed the veteran as having moderate PTSD symptomatology, 
and the examiner determined the disruptions to the veteran's 
occupational and social functioning caused by the veteran's 
PTSD to be of occasional frequency and mild or moderate 
severity.

Based on the evidence of record the Board finds that the 
veteran is not unemployable due solely to service-connected 
disabilities.  Rather, the evidence indicates that the 
veteran's nonservice-connected disabilities are responsible 
for much of his impairment and that, even when taking these 
other disabilities into account, the veteran's education 
level and remaining functional capacities render him capable 
of performing a sedentary job.  

The Board finds that the preponderance of the credible and 
probative evidence demonstrates that the veteran's service-
connected disabilities do not prevent him from securing and 
following substantially gainful employment.  Thus, the 
benefit sought on appeal is denied.




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a left hip 
disability is not reopened.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


